REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest heating, ventilation, and air conditioning (HVAC) system in the entire claimed combination including a door configured to enable access to the components of the HVAC system, wherein the door comprises: an outer portion including a locking engagement device; an inner portion including a latching system, wherein the latching system comprises a latch, wherein the latch is configured to prevent the door from opening when engaged; and a conductor electrically coupling the locking engagement device to the latching system, wherein the latching system is configured to disengage the latch in response to the locking engagement device being in a first position and the latching system is configured to engage the latch in response to the locking engagement device being in a second position, as claimed.  Nor does the prior art of record teach or fairly suggest an electronic locking device of a door of a heating, ventilation, and air conditioning (HVAC) system in the entire claimed combination including a locking engagement device disposed on an outer portion of the door; a latching system disposed on an inner portion of the door, wherein the latching system comprises a latch, wherein the latching system is configured to operate the latch to prevent the door from opening when the latch is engaged; and a conductor electrically coupling the locking engagement device to the latching system, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675